

115 HR 1853 IH: Kalief's Law
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1853IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Crowley introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General, in consultation with the Director of the National Institute of
			 Mental Health, to carry out a pilot program in correctional facilities in
			 order to provide mental health services and other social services to
			 eligible individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kalief Browder Reentry Success Act of 2017 or Kalief's Law. 2.Mental healthcare pilot program for prisoners upon release (a)AuthorizationThe Attorney General, in consultation with the Director of the National Institute of Mental Health, shall carry out a pilot program in not more than 5 correctional facilities owned and operated by the Bureau of Prisons and not more than 5 correctional facilities owned or operated by a State or local department of corrections in order to provide mental health services and other social services to eligible individuals in accordance with subsection (b).
 (b)Availability of mental health servicesThe head of a correctional facility that is participating in the pilot program under this section shall enter into a contract with a provider of mental health services and providers of other social services in order to provide, for eligible individuals, the following:
 (1)A comprehensive screening of the individual’s mental health prior to the individual’s release from custody.
 (2)Upon release from a correctional facility, access to mental health services and other social services, including measures to facilitate the individual’s access to—
 (A)evidence-based psychosocial interventions; (B)necessary psychiatric medications, including re-evaluation by a psychiatrist who may prescribe medications that are different than those eligible individuals received in a correctional setting;
 (C)the individual’s medical records from the correctional facility; and (D)services to assist the individual in obtaining housing, employment, and personal records, including records which may be required to obtain a personal identification card.
 (c)Application for State and local correctional facilitiesThe head of a State or local department of corrections seeking to participate in the pilot program under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, including a plan to provide the services described in subsection (b).
 (d)Federal prisonsThe Attorney General, in consultation with the Director of the Bureau of Prisons, shall select the 5 Federal correctional facilities to participate in the pilot program under this section.
 (e)PriorityIn determining which correctional facilities to select for the pilot program under this section, the Attorney General shall give priority to correctional facilities at which—
 (1)a high percentage of prisoners spend time in restrictive housing; or (2)there is a high percentage of recidivism and reincarceration among individuals recently released from that correctional facility.
 (f)Inclusion of male and female correctional facilitiesAt least one correctional facility participating in the pilot program shall be a correctional facility at which only females are incarcerated, and at least one correctional facility participating in the pilot program shall be a correctional facility at which only males are incarcerated.
 (g)Certain correctional facilities ineligibleA correctional facility which is owned or operated by a private company with which a State, unit of local government, or the Bureau of Prisons has a contract is ineligible to participate in the pilot program under this section.
 (h)TerminationThe pilot program shall terminate on the date which is 2 years after the funds to carry out the pilot program are distributed to the correctional facilities participating in the pilot program.
 (i)ReportNot later than 1 year after the conclusion of the pilot program under this section, the Attorney General, in consultation with the Director of the National Institute of Mental Health, shall submit to Congress a report that contains the following information:
 (1)Demographics of the eligible individuals who used the mental health services and other social services made available under the pilot program, including information relating to race, ethnicity, age, types of disability, and gender.
 (2)A description of the conditions at the correctional facilities participating in the pilot program, including information relating to the use and duration of restrictive housing.
 (3)Relating to the group of individuals described in paragraph (1)— (A)employment and earning statistics;
 (B)information relating to housing and homelessness rates; (C)statistics relating to education levels;
 (D)mental health treatment utilization and adherence, and mental health outcomes; (E)statistics relating to recidivism; and
 (F)statistics relating to reincarceration. (j)DefinitionsIn this section:
 (1)The term eligible individual means an individual who is serving a term of imprisonment or who is detained pending trial, and who has been ordered to be released from incarceration on a date that is not more than 180 days after the date on which the correctional facility at which the individual is incarcerated receives funds to carry out the pilot program under this section.
 (2)The term restrictive housing means any type of detention that involves— (A)removal from the general inmate population, whether voluntary or involuntary;
 (B)placement in a locked room or cell, whether alone or with another inmate; and (C)inability to leave the room or cell for the vast majority of the day.
 (k)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out the program under this section for each of fiscal years 2018 through 2020.
			